DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Del Grande (US 20130322693) and Sanger et al. (US 20200141816), fail to specifically teach the invention as claimed. The specific limitation of the method including recording measurements of temperature from thermal probes distributed near a soil surface throughout a monitoring period where the probes are arranged in discrete groups with at least one probe below the surface and one probe above the surface where the site has known subsurface features in independent claim 1 when combined with the limitations of monitoring weather conditions and video of the site throughout the monitoring period as well as identifying interactions between above and below the soil surface temperatures, weather, above surface features, and known subsurface features to produce a database for discovering unknown subsurface features at a second site by observing weather, features and temperature contrasts across multiple soil surface locations at the second site as well as the remaining limitations also in independent claim 1 distinguishes the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-19. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to 
In addition, see applicant’s reasoning in amendment/response of 09/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855